Citation Nr: 0825311	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  07-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to October 
1970 and from January 2003 to July 2004 with the Army and 
served additional duty with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The veteran's case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In May 2007, the veteran requested a local hearing with a 
Milwaukee Regional Office Hearing Officer.  In September 
2007, the veteran was sent a letter notifying him that a 
hearing had been scheduled for later that month.  The 
veteran's representative submitted a signed statement on the 
day of the scheduled hearing notifying VA that the veteran 
had to cancel that day's hearing because he was undergoing a 
stress test at a VA Medical Center.  

According to an October 2007 VA heart examination report, the 
veteran told the VA examiner that he did not know his 
representative had filled out and submitted the hearing 
cancellation request.  The veteran stated that he was not 
scheduled for and did not have a stress test on that date.  
He further reported that he went to the hearing and was told 
it was cancelled.  

A January 2008 memorandum from the veteran's representative 
states the following:

The veteran reports that he had 
presented himself at the VA Hospital 
for the most recently scheduled C&P 
examination and was informed that his 
exam had been cancelled.  He adamantly 
insists that he had not cancelled the 
exam.  The veteran asks that the exam 
be rescheduled as quickly as possible.

It was also indicated in this statement that the veteran's 
prescribed medications for his service-connected 
disabilities had increased substantially.  It was requested 
that VA treatment records from April 11, 2006, to the 
present be obtained and considered.

A thorough review of the claims file uncovered no indication 
that the veteran had been scheduled for a VA examination 
that he did not attend.  The claims file reflects that every 
pending VA examination has been conducted and that VA 
examination reports from June 2007 and October 2007 are on 
file for all of the veteran's service-connected 
disabilities.  Opinions on functional and occupational 
impairment are on record with respect to all of the 
veteran's service-connected disabilities.  There is no 
indication that the RO, the veteran, or his representative 
had believed that another VA examination was necessary or 
had expressed any inclination that another examination 
should be scheduled.  

Considering that the evidence of record reflects what appears 
to be a history of miscommunication between the veteran and 
his representative, the Board finds that the veteran may not 
have intended for his representative to request that his RO 
hearing be rescheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Therefore, the case is remanded so that the veteran's RO 
hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records, 
covering the period from April 11, 2006, 
to the present, should be obtained and 
added to the claims file.

2.  The AMC should contact the claimant 
and his representative to schedule a 
hearing before a Decision Review Officer 
at the Regional Office in Milwaukee, 
Wisconsin, in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

3.  After the development requested above 
has been completed, and after any 
additional development deemed appropriate, 
the AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

